Title: To John Adams from Robert Treat Paine, 13 April 1789
From: Paine, Robert Treat
To: Adams, John


          
            Much respected Freind
            Boston April 13. 1789—
          
          When we were going to the first Congress our worthy Freind Hawley, gave us in writing some broken hints— I take Liberty to imitate him in the method tho not in the matter, I intended to have done my self the great pleasure to wait on you at Braintree for the benefit of social Conversation, but innumerable Accidents have prevented, I wish to Communicate a few Ideas respecting my Official Situation, & hope this method may not be disagreable
          I have toiled in public business from the first movings of the Revolution with all my Exertions of mind & body, elven Years in my present Office, & what with the difficulties of the times & the

Contracted Ideas some Influential men have of Supporting public Officers, I have spent my well earned monies I had on Loan for the necessary support of my Family, & in lieu thereof have demands on Government which bear no Interest & which I receive in a manner too Scanty for my Support— twice have I been honored with an Appointment to the Sup. Court, the first while at Congress I declined because I thought I could be more Serviceable (in our then precarious State) in the political line,—when I returned from Congress in ’77 I accepted the present Office on the Unexpected Call of Government, because I saw it was necessary for the Existence of the Commonwealth that it should be executed in the manner Which I have Endeavoured, & every Lawyer who was capable was immersed in more profitable business— I cannot describe the fatigues of it, nothing but a Sense of Honor & Duty prevented my resigning— in ’83 I was honored with an Appointment to the Sup. Jud. bench which I declined because I hoped my Office would have yeilded me more income which my family wanted, than a Judgship, but I have been sadly disappointed and have the mortification to find my self out ranked by all my juniors in Politicks & having no Income to recompence it, & by drudging in an office which tho of essential importance to Government, I have been out of the line of public Notice, And am not without Apprehensions that the Change of Government may Still further reduce me— I have not Sought Popularity but endeavoured to do my duty; expecting that this which first brought me into notice, would continue me in it— my Age, abilities, political pretensions, of all which you will judge for your Self, make me wish for some station less exposed to drugery & fatigue than that I am in, but my Family Circumstances oblige me to attend to the income. if any Judgship, or quam die office Should turn up it would Suit me better than the one I am in, but if I should be appointed to this with reasonable Support, I shall be thankful— I do not mean to Sollicit any thing improperly, & if I should, I am sure it would have no effect on you— I present these Observations because I have always known you attentive to a propriety of Conduct & desirous of a State of facts, & I have no other wishes than that as Opportunity Offers, you would do respecting the premisses what you think proper to be done— I think General Washington cannot have forgotten me, my Vote, when he took Charge of our Army to Support him with life & fortune & my signing the Charter of our Independence— it would be galling to me to find that those who in the times of greatest danger were acting a Salvable part, should now catch the bird from the bush which I have

beaten— but I will trouble you no more but wishing you health & all happiness / Subscribe your Freind & hble Sert
          
            RTPaine
          
          
            P:S if there is Occasion for any particular information, pray favour me with a line
          
        